1641-#
                                 ELECTRONIC RECORD




COA #      01-14-00005-CR                         OFFENSE:        DWI


STYLE:     Jesse Lopez v. The State ofTexas       COUNTY:         Harris

COA DISPOSITION:       AFFIRM                     TRIAL COURT:    351st District Court



DATE: 11/20/2014                   Publish: YES   TC CASE #:      1296762




                         IN THE COURT OF CRIMINAL APPEALS


STYLE:    Jesse Lopez v. The State of Texas            ccA*           14,2/ -/y
         PRO S£                       Petition         CCA Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                    DATE:

         Rcf«$*$                                       JUDGE:

DATE:     OVloi fewJ-                                  SIGNED:                           PC:

JUDGE:    IMUlAjuA*^                                   PUBLISH:                          DNP:




                                                                                         MOTION FOR

                                                    REHEARING IN CCA IS:

                                                    JUDGE:




                                                                              ELECTRONIC RECORD